           Case 2:19-cv-05117-GMS Document 1-2 Filed 09/09/19 Page 1 of 3




                 SUPPLEMENTAL CIVIL COVER SHEET
          FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office.

Additional sheets may be used as necessary.
_________________________________________________________________

1. Style of the Case:
Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s),
Crossclaimant(s) and Third Party Claimant(s) still remaining in the case and indicate
their party type. Also, please list the attorney(s) of record for each party named and
include their bar number, firm name, correct mailing address, and phone number
(including area code).

Party                         Party Type            Attorney(s)

AARON WALLACE                 Plaintiff             Holly R. Giesz
                                                    The Gieszl Firm
                                                    3200 North Central Ave., Suite 1500
                                                    Phoenix, Arizona 85012

                                                    Joshua N. Mozell
                                                    Frazer Ryan Goldberg & Arnold, LLP
                                                    3101 North Central Ave., Suite 1600
                                                    Phoenix, Arizona 85012

STATE OF ARIZONA              Defendants            James B. Bowen (#013774)
CARA CHRIST                                         Kim Chamberlain (#031675)
STEVEN DINGLE                                       Assistant Attorney General
AARON BOWEN                                         2005 North Central Avenue
MICHAEL SHELDON                                     Phoenix, Arizona 85004-1592
                                                    (602) 542-7699
                                                    Kari B. Zangerle
                                                    Robert Stultz
                                                    Campbell, Yost, Clare & Norell, P.C.
                                                    3101 North Central Ave., Suite 1200
                                                    Phoenix, Arizona 85012

TUPUS MILINER                 Defendant             John Dicaro
                                                    Jones, Skelton & Hochuli, PLC
                                                    40 N. Central Avenue, Suite 2700
                                                    Phoenix, Arizona 85004




8136614
                                              1
          Case 2:19-cv-05117-GMS Document 1-2 Filed 09/09/19 Page 2 of 3




2. Jury Demand:

Was a Jury Demand made in another jurisdiction?

          If "Yes," by which party and on what date?




3. Answer:

Was an Answer made in another jurisdiction?        ___No_____

          If "yes," by which party and on what date?

                 N/A                           N/A

4. Served Parties:

The following parties have been served at the time this case was removed:

     Party                     Date Served                   Method of Service
State of Arizona               8/16/19                      Attorney General’s Office
Cara Christ                    8/16/19                      Ariz. Dept. of Health Services
Aaron Bowen                    8/19/19                      Arizona State Hospital (ASH)
Steven Dingle                  8/19/18                      ASH (improper)
Michael Sheldon                8/19/19                      ASH (improper)
Tupas Miliner                  8/19/19                      ASH (improper)

5. Unserved Parties:

The following parties have not been served at the time this case was removed:

N/A


6. Nonsuited, Dismissed or Terminated Parties:

Please indicate changes from the style of the papers from another jurisdiction and the
reason for the change:

      Party                                            Reason for Change

      N/A


7. Claims of the Parties:




8136614
                                               2
          Case 2:19-cv-05117-GMS Document 1-2 Filed 09/09/19 Page 3 of 3



The filing party submits the following summary of the remaining claims of each party in this
litigation:

          Party                               Claim(s)

          Plaintiff                          Violation of Federal Constitutional Rights under
                                             USC § 1983; Pendant State-Law claims of abuse of
                                             a vulnerable adult, negligence per se; professional
                                             malpractice

          n/a



Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.




8136614
                                                3
